Citation Nr: 9911011	
Decision Date: 04/21/99    Archive Date: 04/30/99

DOCKET NO.  98-10 578	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUE

Basic eligibility for Department of Veterans Affairs 
benefits.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. L. Smith, Associate Counsel


INTRODUCTION

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an April 1998 determination by the Manila, 
Philippines, Department of Veterans Affairs (VA) Regional 
Office (RO), which found that the appellant had no recognized 
military service with the Armed Forces of the United States.


FINDING OF FACT

The Department of the Army has certified that the appellant 
had no service as a member of the Philippine Commonwealth 
Army in the service of the United States Armed Forces, 
including the recognized guerrillas, and claimed service with 
the United States Army was unverifiable.


CONCLUSION OF LAW

The criteria of "veteran" for purposes of entitlement to VA 
benefits have not been met.  38 U.S.C.A. §§ 101(2), 107 (West 
1991 & Supp. 1998); 38 C.F.R. §§ 3.1(d), 3.8, 3.9, 3.203 
(1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

Criteria

The United States will pay compensation to any "veteran" 
disabled by disease or injury incurred in or aggravated by 
active military service, who was discharged or released under 
conditions other than dishonorable from the period of service 
in which the disease or injury was incurred, provided the 
disability is not the result of the person's own willful 
misconduct.  38 U.S.C.A. § 1110 (West 1991).  

The law also authorizes payment of a pension to a "veteran" 
who has the requisite service.  38 U.S.C.A. § 1521 (West 
1991).  

The term "veteran" means a person who served in the active 
military, naval or air service and who was discharged or 
released under conditions other than dishonorable.  38 C.F.R. 
§ 3.1(d) (1998).  

Service in the Regular Philippine Scouts is included for 
pension, compensation, dependency and indemnity compensation, 
and burial benefits.  38 C.F.R. § 3.8(a).  Service as a 
Philippine Scout in the Regular Army inducted between October 
6, 1945 and June 30, 1947, inclusive, and in the Commonwealth 
Army of the Philippines from and after the dates and hours 
when called into service of the Armed Forces of the United 
States by orders issued from time to time by the General 
Officer, U.S. Army, pursuant to the Military Order of the 
President of the United States dated July 26, 1941, is 
included for compensation benefits, but not for pension 
benefits.  

Service department certified recognized guerrilla service and 
unrecognized guerrilla service under a recognized 
commissioned officer, only if the person was a former member 
of the United States Armed Forces (including the Philippine 
Scouts), or the Commonwealth Army, prior to July 1, 1946, is 
included for compensation benefits, but not for pension or 
burial benefits.  38 C.F.R. § 3.8(c) and (d).

As a threshold matter, one claiming entitlement to VA 
benefits must qualify as a claimant by submitting evidence of 
service and character of discharge.  Aguilar v. Derwinski, 2 
Vet. App. 21 (1991); Grottveit v. Brown, 5 Vet. App. 91 
(1993).  For the purpose of establishing entitlement to VA 
benefits, the VA may accept evidence of service submitted by 
a claimant, such as a DD Form 214, Certificate of Release or 
Discharge from Active Duty, or original Certificate of 
Discharge, without verification from the appropriate service 
department under the following conditions: (1) the evidence 
is a document issued by the service department; (2) the 
document contains needed information as to length, time, and 
character of service; and, (3) in the opinion of the 
Department of Veterans Affairs the document is genuine and 
the information contained in it is accurate.  38 C.F.R. 
§ 3.203(a).

Factual Background

The appellant alleges that he had valid service in the U.S. 
Armed Forces during World War II.  

The record contains a September 1965 VA application for 
compensation and pension wherein the appellant indicated that 
he served from August 1942 to May 1945 as a guerilla in the 
Catanduanes Special Ranger Company.  The application shows 
that he received a gunshot wound and was treated at the 73rd 
field hospital in Tacloban, Leyte.  

The RO requested verification of the claimed service by the 
Department of the Army.  The U.S. Adjutant General notified 
the RO in April 1968 and reported that the appellant had "no 
service as a member of the Philippine Commonwealth Army, 
including the recognized guerrillas, in the service of the 
United States Armed Forces."

A certification executed in May 1992 shows that a comrade-in-
arms organized and served as a commanding officer in the 
Catanduanes Liberators Battalion, which was recognized by the 
U.S. Army in April 1945 as the First Special Rangers Company.  
He further indicated that the appellant served as a member of 
the organization between August 1942 and March 1945. 

The record contains several certifications of the Philippine 
Veterans Affairs Office showing that the appellant was in 
receipt of benefits for his service during World War II.  A 
June 1980 certificate shows that he was in receipt of 
education benefits.  An August 1991 certificate shows that he 
received 40 percent disability and January 1993 
certifications indicate that the appellant was in receipt of 
pension benefits.  

A May 1991 orthopedic evaluation from the Veterans Memorial 
Medical Center shows an assessment of gunshot wound, scars, 
left hemithorax bone deformity, 4th anterior rib.

The record contains several documents that show the appellant 
was recognized in April 1994 for his participation in 
Filipino-American Association of World War II Veterans of San 
Diego by the U.S. Representative of the 50th District in 
California.

The appellant reported in an August 1998 personal hearing 
before a hearing officer at the RO that his military service 
record was not submitted at the time his unit was recognized 
in April 1945.  At that time, he reported that he was in the 
73rd field hospital in Tacloban, Leyte.  

A November 1998 memorandum to file shows that the appellant 
had not submitted information different from that already 
submitted to the U.S. Army Reserve Personnel Center 
(ARPERCEN) that would warrant recertification.  

Analysis

As an initial matter, the Board notes that the RO determined 
in May 1968 that the appellant did not have valid military 
service with the Armed Forces of the United States.  The 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court") has held that new and 
material evidence analysis does not apply to claims denied 
for lack of basic eligibility.  Sarmiento v. Brown, 7 Vet. 
App. 80 (1994).  Therefore, the Board will assess whether 
basic eligibility for VA benefits exists following a de novo 
review of the record.

The Board finds that the appellant has submitted no U.S. 
service documents in support of his claim, or any further 
information different from that previously submitted to 
ARPERCEN, which would warrant a request for recertification.  
See Sarmiento v. Brown, 7 Vet. App. 80 (1994).  Accordingly, 
VA has fulfilled its duty under 38 C.F.R. § 3.203(c).

The Court has held that "VA is prohibited from finding, on 
any basis other than a service department document, which VA 
believes to be authentic and accurate, or service department 
verification, that a particular individual served in the U.S. 
Armed Forces."  Duro v. Derwinski, 2 Vet. App. 530, 532 
(1992).  Additionally, the Board notes that "service 
department findings are binding on the VA for purposes of 
establishing service in the U.S. Armed Forces."  Id.; see 
also Dacoron v. Brown, 4 Vet. App. 115, 120 (1993).

On the basis of the evidence of record, there is no 
demonstration of qualifying military service in this case.  
Inasmuch as the United States service department's 
verification of the appellant's service is binding on VA, the 
Board concludes that the appellant is not considered a 
"veteran" for purposes of entitlement to VA benefits and 
has not attained status as a claimant.  Therefore, the 
appellant's claim for entitlement to VA benefits must be 
denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 
426 (1994).


ORDER

Basic eligibility for Department of Veterans Affairs benefits 
is denied.



		
	RONALD R. BOSCH 
	Member, Board of Veterans' Appeals


 


